Citation Nr: 0407580	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-46 564	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for left for a left hip 
disorder, to include as secondary to the service-connected 
lumbosacral strain.

2.  Entitlement to service connection for a left arm and 
shoulder disorder, to include as secondary to the service-
connected lumbosacral strain.

3.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the RO which granted an increased rating to 40 percent for 
the service-connected lumbosacral strain.  The veteran 
appealed for a higher rating.

The appeal also arises from a December 1997 RO rating 
decision which denied service connection for a left hip 
disability and for a left arm and shoulder disability, as 
secondary to the service-connected lumbosacral strain.  

In February 1998, the veteran raised the claim of service 
connection for a cervical spine disorder as secondary to the 
service-connected lumbosacral strain.  On March 17, 2003, the 
RO notified the veteran that his claim of service connection 
for a cervical spine disability had been denied.  To date, 
the veteran has not submitted an appeal with respect to the 
denial of service connection for a cervical spine disorder.  
The Board notes that the veteran asserts that the RO denied 
the claim of service connection for a cervical spine disorder 
in December 1997 and that he appealed that decision.  A 
review of the December 1997 RO decision, however, shows that 
the RO denied claims of service connection for a left hip, 
and a left arm/shoulder disorder.  He was given notice of the 
decision in February 1998 and such notice also showed that 
they had denied the claims of service connection for a left 
hip disability and for a left arm/shoulder disability.  As 
the veteran has not submitted an appeal of the March 2003 
denial of the claim of service connection for a cervical 
spine disorder, the Board does not have jurisdiction to 
adjudicate the issue at this time. 

During a September 2003 Board hearing before the undersigned 
Veterans Law Judge, the veteran appears to raise a claim of 
service connection for post-traumatic stress disorder and for 
a total rating based on individual unemployability.  These 
issues are referred to the RO for appropriate action.

The claim of service connection for a left arm/shoulder 
disability will be decided below.  The claim of service 
connection for a left hip disability and the claim for an 
increased rating for a lumbosacral stain, rated 40 percent 
disabling are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

The veteran has not submitted any competent medical evidence 
showing that he currently has a left arm/shoulder disorder 
which was due to service or to a service-connected 
disability.


CONCLUSION OF LAW

A left arm/shoulder disability was not incurred in or 
aggravated by active military service and was not caused by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The veteran and his representative have been provided with a 
copy of the appealed December 1997 rating decision, an August 
2000 statement of the case (SOC) and an April 2003 
supplemental statement of the case (SSOC) that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  

In addition, in a February 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  
Additionally, the veteran was told to submit medical records 
he had in his possession and to provide medical evidence 
related to his claim of service connection for a left 
arm/shoulder disability.  Moreover, in an April 2003 SSOC the 
RO cited 38 C.F.R. § 3.159 which among other things 
specifically informed the veteran that he should submit any 
evidence in his possession that pertains to his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In light of the foregoing, the Board finds that the RO's 
notice in February 2003 complies with the specificity 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, Pelegrini v. Principi, supra (the content of 
the notice requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the veteran, during a December 1996 RO 
hearing raised the issue of service connection for a left 
arm/shoulder disability.  Thereafter, in a rating decision 
dated in December 1997 that issue was denied.  However, on 
February 24, 2003, the AOJ provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on February 24, 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant in April 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  
Moreover, the veteran has been informed of the type of 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Accordingly, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA. 


II.  Analysis

The veteran contends that he has a left arm/shoulder disorder 
which was incurred in service or which is due to his service-
connected back disorder.  (See September 2003 Board hearing).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38  U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Service connection may 
also be granted for a disability that is proximately due to 
or the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

The veteran's service medical records, including his 
discharge examination, are negative for any complaints, 
treatment or diagnosis of a left arm/shoulder disability.  
Postservice medical records show that the veteran has been 
diagnosed as having degenerative joint disease, degenerative 
disc disease, and spondylosis of the cervical spine.  In June 
1997, a VA examiner stated that the veteran's left arm and 
shoulder pain was unrelated to his back pain.  Another VA 
examiner stated, in June 1997, that the veteran's complaint 
of left upper extremity weakness is related to left sided C5-
6 radiculopathy secondary to degenerative joint disease of 
the cervical spine.  When examined by VA in September 2000, 
the veteran was diagnosed as having C6/C7 radiculopathy 
secondary to cervical degenerative disc disease or 
spondylosis.  He was also diagnosed as having left carpal 
tunnel syndrome.  

The veteran underwent a VA spine examination in May 2002.  
The examiner stated that he had reviewed the veteran's 
medical records (i.e. claims file).  He stated the following: 
"In my opinion, left shoulder and left arm condition is 
related to [the veteran's] cervical spine condition, but 
neither is related to his back condition."  He also 
underwent a VA peripheral neuropathy examination in May 2002.  
That examiner stated that the cervical and arm complaints 
were not related to the lumbosacral strain injury.  In his 
report, he cited to past medical records of the veteran.

A review of the evidence clearly shows that the veteran's 
left arm and shoulder complaints have been medically linked 
to his nonservice-connected cervical spine disorder.  In this 
regard, VA physicians in 1997 and 2002 have opined that the 
veteran's left upper extremity complaints are due to his 
nonservice-connected cervical spine disorder.  Their opinion 
was based on a review of the veteran's claims file and on 
examination findings.  Therefore, the Board finds these 
opinions to be probative.

The Board notes that in June 1997, a VA examiner stated that 
he could not exclude service-connected wear and tear causing 
accelerated degenerative joint disease in his larger joints 
as he did not know exactly what the veteran did in service.  
This statement does not specifically link the veteran's left 
arm/shoulder complaints to service or to a service-connected 
disability.  The VA physician who conducted the peripheral 
neuropathy examination in May 2002 specifically reported that 
he had reviewed the veteran's claims file.  It is noteworthy 
that the veteran's claims file included service and 
postservice medial records as well as his DD 214 showing that 
his military occupational specialty was that of a medical 
specialist.  Based on his review of the claims file and his 
examination findings, the VA physician stated the veteran's 
left arm/shoulder complaints were related to his nonservice-
connected cervical spine disorder.  The Board finds that in 
light of the foregoing, the May 2002 VA opinion is probative 
and serves to establish the premise that the veteran's left 
arm/shoulder disability is not related to service or to any 
service-connected disability.

The veteran's assertion that his left arm/shoulder complaints 
represent a disability which is due to service or to a 
service-connected disability cannot be considered competent 
medical evidence.  As a lay person, he lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for service connection for a left arm/shoulder 
disorder; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a left arm/shoulder disability is 
denied.


REMAND

The veteran and his representative contend, in substance, 
that a rating in excess of 40 percent is warranted for the 
service-connected lumbosacral strain disability.  In this 
regard, they argue that his disc disease is related to his 
service-connected lumbosacral strain.  The veteran, in 
essence, argues that service connection is warranted for his 
lumbosacral disc disease.  He further argues that his 
service-connected back disorder should be rated under the 
diagnostic code pertaining to intervertebral disc syndrome.  
The Board notes that in a December 1997 decision, the RO 
evaluated his claim under the 60 percent criteria of 
intervertebral disc syndrome.  In so doing, the RO noted July 
1995 MRI studies of the lumbosacral spine.  The report 
revealed an impression of degenerative disc disease L5-S1, 
with 3.0 mm. posterior disc protrusion and mild degenerative 
facet changes.  In a February 2003 supplemental statement of 
the case, the RO noted findings of a September 2000 and a May 
2002 VA examination report, and determined that the veteran 
did not have intervertebral disc syndrome.  Given the 
foregoing, the veteran should be scheduled for a VA 
examination to determine the current nature and severity of 
his service-connected back disorder.

The Board observes that the present case involves not only an 
issue of an increased rating for the service-connected 
lumbosacral strain, but also an issue of service connection 
for degenerative disc disease of the lumbosacral spine; the 
service connection claim is inextricably intertwined with the 
pending issue of an increased rating.  The additional issue 
of service connection should be adjudicated together with the 
issue of an increased rating.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Although the RO has consider assigning a 
rating under the diagnostic code pertaining to intervertebral 
disc syndrome, the RO has never formally adjudicated a claim 
for direct or secondary service connection for lumbosacral 
disc disease.  Under the circumstances of this case, it 
should do so.

Lastly, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claims.  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002).  These laws and regulations also include notification 
provisions.  See  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The veteran has not been provided a VCAA letter with respect 
to the claim for an increased rating for his service-
connected back disorder.  The veteran should be given an 
appropriate VCAA letter with respect to his claim on appeal.  
After giving the veteran and his representative an 
appropriate opportunity to respond to the letter, the RO 
should readjudicate the claim.  Additionally, he has not been 
rated under the new criteria for rating spinal disabilities 
that became effective September 26, 2003.

With respect to the veteran's claim of service connection for 
a left hip disability, the Board notes that the veteran has 
been diagnosed as having degenerative joint disease of the 
left hip.  The veteran contends that his left hip disability 
is due to his service-connected back disorder.  In June 1997, 
a VA examiner stated that the veteran's left hip pain may be 
secondary to gait abnormalities which are secondary to the 
veteran's low back pain.  He then stated that most likely his 
left hip pain was secondary to local degenerative joint 
disease which was probably unrelated to his back injuries.  
In May 2002, a VA examiner stated that the veteran's left hip 
pain was most likely related to arthritis of the left hip.  
What the medical evidence in the instant case does not 
clearly address is whether the veteran's service-connected 
back disorder aggravated the nonservice-connected left hip 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when aggravation of a non-
service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that the veteran is also 
service-connected for right and left knee disorders which 
raises the question as to whether these disorders caused or 
aggravated his left hip disability.  The veteran should be 
scheduled for a VA examination to address these medical 
questions.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the veteran's claim 
for an increased rating for the service-
connected back disorder, the RO should 
send the veteran and his representative a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should do the following:  (1) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  

2.  Thereafter make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations to show the 
current severity of his service-connected 
back disorder.  All indicated tests, 
including range of motion studies in 
degrees of arc and diagnostic testing, 
should be performed and all findings must 
be reported in detail.  Send the claims 
folder to the examiner for review.  Ask 
the examiner to address the following:

a.  List all manifestations of the 
veteran's service-connected lumbosacral 
strain.  In this regard, give an opinion 
as to whether the veteran has 
intervertebral disc disease which was 
caused by his service-connected 
lumbosacral strain.  The examiner should 
give a complete rationale for his/her 
opinion.  In this regard, the opinion 
should be based on examination findings, 
historical records, and medical 
principles.  

b.  If the veteran has intervertebral 
disc disease due to the service-connected 
lumbosacral strain, the examiner should 
address the following: 

1.  Specifically list all orthopedic 
and neurologic signs and symptoms 
which are due to the veteran's disc 
disease.  

2.  State whether each neurological 
and orthopedic sign and/or symptom 
found are constant or near constant?  

3.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

4.  State whether the medical 
evidence shows that the veteran has 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician)?  If so, what is the 
total duration of such 
incapacitating episodes during the 
past 12 months?

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of his 
left hip disability.  The examiner, based 
on examination findings, historical 
records, and medical principles, should 
give a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected back disorder, service-
connected left knee disorder, and/or 
service-connected right knee disorder 
caused or aggravated the nonservice-
connected left hip disorder.  If such 
condition aggravated the left hip 
disability, the physician should describe 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.

4.  The RO should also formally 
adjudicate the intertwined issue of 
direct and secondary service connection 
for degenerative disc disease of the 
lumbosacral spine.  If this claim is 
denied, the veteran and his 
representative should be informed and 
given an opportunity to appeal that 
issue.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claim for an increased rating for the 
service-connected back disorder, rated 40 
percent and the claim of service 
connection for a left hip disability.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

6.  With respect to the claim of service 
connection for a left hip disability and 
the claim for an increased rating for the 
service-connected back disorder, the 
veteran and his representative must be 
furnished an appropriate supplemental 
statement of the case that includes the 
new rating criteria for spinal 
disabilities, and they must be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



